UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Exact name of registrant as specified in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, New York 10314 (Address of principal executive offices) (Zip Code) (212) 768-7687 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares of common stock outstanding as of July 17, 2013 was 33,637,992. EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarter ended May 31, 2013 is being filed to revise the Certifications filed as Exhibits 32.1 and 32.2 to correct a typographical error in paragraph (1) of the Exhibits which had referred to February 28, 2013 instead of May 31, 2013.There are no other changes to the filing. Soupman, Inc. and Subsidiaries Consolidated Balance Sheets May 31, August 31, (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Inventory - Prepaids Total Current Assets Property and equipment- net Other Assets Accounts receivable - related party - net Due from franchisees Due from franchisees - related parties - Debt issue costs Intangible assets - net Deposits and other Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities - related parties Debt - net Derivative liabilities Deferred franchise revenues Total Current Liabilities Stockholders' Deficit Preferred stock, par value $0.001; 25,000,000 shares authorized; 1,167,906 and 1,200,266 issued and outstanding Common stock, par value $0.001; 75,000,000 shares authorized; 33,008,000 and 30,904,790 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Noncontrolling interest ) ) Total Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements F-1 Soupman, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended May 31, Nine Months Ended May 31, Revenues Soup sales - net $ Franchise sales - - - Franchise royalties Total revenues Cost of sales Gross profit Operating expenses: General and administrative Royalty expense Total operating expenses Loss from operations ) Other income (expense) Interest income Interest expense ) Stock expense related to convertible notes - - ) - Prepayment of debt penalty - - ) - Loss on debt extinguishment - - ) - Derivative expense ) ) Gain on deconsolidation of VIE - - Total other expense ) ) Net loss including non controlling interest ) Less: net loss attributable to noncontrolling interest ) Net loss attributable to Soupman $ ) $ ) $ ) $ ) Basic and diluted loss per share: $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements F-2 Soupman, Inc. and Subsidiaries Consolidated Statement of Stockholders' Deficit Nine Months Ended May 31, 2013 (Unaudited) Preferred Stock Common Stock Additional Total $0.001 Par Value $0.001 Par Value Paid-in Accumulated Noncontrolling Stockholders' Shares Amount Shares Amount Capital Deficit Interest Deficit Balance, August 31, 2012 $ ) $ ) $ ) Stock based compensation - $ Issuance of common stock for services rendered ($0.38 - $0.75/share) - $ Issuance of common stock with notes payable ($0.55 - $0.65/share) - $ Issuance of common stock for nonpayment of notes payable ($0.40 - $0.61/share) - $ Warrants issued as debt issue cost - $ Conversion of preferred stock to common stock ) ) 32 - - - $ - Net loss - ) ) $ ) Balance, May 31, 2013 $ ) $ ) $ ) See accompanying notes to financial statements F-3 Soupman, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended May 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Bad debt expense Depreciation Amortization of intangibles Amortization of debt discount Amortization of debt issue cost - Stock based compensation Stock issued for services Stock issued for services - related parties - Stock issued for non-payment of notes payable - Loss on debt extinguishment - Prepayment of debt penalty - Gain on deconsolidation of VIE ) - Derivative expense Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable ) Accounts receivable - related party ) ) Inventory ) - Prepaid expenses ) ) Other assets - Accounts payable and accrued liabilities Accounts payable and accrued liabilities - related parties - Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities: Purchase of property and equipment - ) Proceeds from notes receivable - franchisees - Proceeds from note receivable - other - Advance in connection with sale of franchise - related party - ) Due from franchisee ) - Due from franchisees - related party ) ) Net Cash (Used in) Provided by Investing Activities ) Cash Flows From Financing Activities: Proceeds from issuance ofnotes Proceeds from exercise of stock options - Repayment of debt ) ) Cash paid for direct offering costs ) - Proceeds from issuance of common stock and warrants - net - Net Cash Provided by Financing Activities Net decrease in cash ) ) Cash at beginning of year Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes $ - $ - Supplemental disclosures of non-cash investing and financing activities: Debt discount recorded on convertible debt $ $ Common stock issued with notes payable $ $ - Debt issue costs $ $ - Conversion of preferred stock to common stock $ 32 $ Reduction of accrued payroll - related party and related reduction of due fromfranchise - related party $ - $ See accompanying notes to financial statements F-4 Soupman, Inc. and Subsidiaries Notes to the Consolidated Financial Statements May 31, 2013 (Unaudited) Note 1 Description of Business Passport Arts, Inc. (“PPOR” or the “Company”) was incorporated in the State of Nevada on December 2, 2008 and sold art from an on-line gallery. On January 31, 2011, PPOR reincorporated in Delaware, and changed its name to Soupman, Inc. On December 15, 2010, PPOR acquired The Original Soupman, Inc. (“OSM”) and OSM’s wholly-owned subsidiary, International Gourmet Soups, Inc. (“IGS”) which in turn owns 80% of Kiosk Concepts, Inc. (“Kiosk”), collectively “the Company” and ceased its art sales business. The Company manufactures and sells a variety of soups to grocery chains and franchisees. Note 2 Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial informationand with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they may not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full year. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s Annual Report filed on Form 10-K for the year ended August 31, 2012, which contains the audited financial statements and notes thereto, together with Management’s Discussion and Analysis of Financial Condition and Results of Operation, for the year ended August 31, 2012. The interim results for the period ended May 31, 2013 are not necessarily indicative of results for the full fiscal year. Note 3 Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of Soupman, Inc. and its wholly owned subsidiaries and subsidiaries in which it has a controlling interest. The Company reports non-controlling interests in one of its subsidiaries as a component of equity separate from the Company’s equity. All significant intercompany transactions and balances have been eliminated in consolidation. Reclassification The Company has reclassified certain prior yearamounts to conform to the current period. These reclassifications had no effect on the financial position, results of operations or cash flows for the periods presented. Inventory Inventory is stated at the lower of cost or market. Variable Interest Entities A variable interest entity is a legal entity, other than an individual, used for business purposes that either (a) has equity investors that do not provide sufficient financial resources for the entity to support its activities, or (b) has equity investors that lack certain characteristics of controlling interest. A legal entity is required to be consolidated by a company if that company is subject to a majority of the risk of loss from the variable interest entity's activities or is entitled to receive a majority of the entity’s residual returns or both. On December 29, 2009, OSM purchased all of the assets of Soup Kitchen International, Inc. and its subsidiaries (“Soup Kitchen”) for $100,000 and guaranteed $3,670,000 of Soup Kitchen’s secured debt (the “SKI Secured Debt”).In addition, OSM agreed to pay Soup Kitchen royalties of 1% of all of OSM sales for five years (through 2014), which represented substantively all of Soup Kitchen’s revenue. The guaranty of the secured debt was a significant part of the acquisition, because the assets acquired by OSM comprised substantially all of the income producing assets of Soup Kitchen, creating an obligation on the part of OSM that was almost certain to occur. In addition, the assets securing the debt were the assets obtained in the acquisition. F-5 Soupman, Inc. and Subsidiaries Notes to Consolidation Financial Statements May 31, 2013 (Unaudited) Management, at the time of the purchase had determined that Soup Kitchen was a variable interest entity.Accordingly, the remaining post-acquisition net assets of Soup Kitchen had been consolidated with OSM’s net assets as of December 29, 2009; however, each entity still maintained its separate legal existence. During the process of finalizing the consolidated financial statements for the nine months ended May 31, 2013, the Company re-assessed its prior conclusion that it should consolidate SKI. In its reassessment process, the Company concluded that because of certain agreements pertaining to the bankruptcy of SKI (see note 8), it should now deconsolidated SKI from its consolidated financial statements. Therefore, in the accompanying consolidated financial statements the Company has deconsolidated the SKI VIE effective May 31, 2013 and the balance sheet, statement of operations and cash flows of SKI are not included in the Company's May 31, 2013 consolidated financial statements, save for the SKI Secured Debt. The Company further concluded that including the inclusion of SKI in its 2012 year-end consolidated financial statements was not material to such consolidated financial statements and therefore no adjustments have been made to the previously issued financial statements.The effect of the deconsolidation resulted in a gain of $1,211,655 for the three and nine months ended May 31, 2013 and this gain is reflected as other income. Recent Accounting Pronouncements There are no new accounting pronouncements that have any impact on the Company’s consolidated financial statements. F-6 Soupman, Inc. and Subsidiaries Notes to Consolidation Financial Statements May 31, 2013 (Unaudited) Note 4 – Debt Debt consists of the following at May 31, 2013 and August 31, 2012: May 31, 2013 August 31, 2012 A. Convertible debt – Unsecured – Derivative Liabilities $ $ Less : debt discount (38,013 ) ) Convertible debt – net B. Convertible debt – Unsecured Less : debt discount (509,023 ) (263,266 ) Convertible debt – net C. Notes – Secured D. Notes – Unsecured Total debt $ $ Debt in default consists of secured and unsecured notes totaling $2,510,652 and $1,462,500 at May 31, 2013 and August 31, 2012, respectively. The corresponding debts above are more fully discussed below: (A)Convertible Debt – Unsecured – Derivative Liabilities During the nine months ended May 31, 2013, the Company issued convertible unsecured debt and warrants that had an embedded conversion feature. The convertible debt includes the following terms: May 31, 2013 Interest Rate 8% - 12% Default interest rate N/A Maturity March 21, 2013 to May 24, 2014 Conversion terms 1 58% of the average of the lowest 3 of the prior 10 trading days prior to conversion date Conversion terms 2 Fixed conversion price of $1.00 Conversion terms 3 Fixed conversion price of $0.75 $ Holders of conversion terms 2 and 3 above., are entitled, at their option, to convert all or part of the principal and accrued interest into shares of the Company’s common stock at the conversion prices and terms discussed above. In addition the Company issued 183,750 5-year warrants in connection with the conversion terms 1 convertible notes. Holders of conversion terms 1 can convert their shares, but only after 180 days from the date of purchase; if the Company should pay these notes prior to these dates, the notes are not convertible. The Company classifies embedded conversion features in these notes and warrants as a derivative liability due to the existence of “anti-dilution” provisions in the form of price protection; see Note 5. Each of thesenotes will automatically convert into common shares of the Company on the same terms and conditions as provided to the then new investor(s), but only if the Company raises $2 million or more in additional funding. F-7 Soupman, Inc. and Subsidiaries Notes to Consolidation Financial Statements May 31, 2013 (Unaudited) During the nine months ended May 31, 2013 the Company repaid $100,500 of its convertible unsecured debt - derivative liability and in addition, on other notes, paid an early payment penalty of $50,250, which is shown on the Company’s consolidated statement of operations as a loss entitled “Prepayment of debt penalty.” Balance - August 31, 2012 $ Borrowings during the six months ended May 31, 2013 Repayments during the six months ended May 31, 2013 ) Reclassification from convertible to unsecured demand notes ) Balance – May 31, 2013 $ (B)Convertible Debt – Unsecured During the nine months ended May 31, 2013 the Company issued convertible debt. The convertible debt includes the following terms: Interest Rate 12% - 16 % Default interest rate N/A Term 9 months – 1 year Maturity September 20, 2013 to January 3, 2014 Conversion terms 1 58% of the average of the lowest 3 of the prior 10 trading days prior to conversion date Conversion terms 2 Fixed conversion price of $0.75 Conversion terms 3 Variable - conversion price of $0.31 at May 31, 2013 Holders of conversion terms 1 and 2 above are entitled, at their option, to convert all or part of the principal and accrued interest into shares of the Company’s common stock. Holders of conversion terms 3 can convert their shares, but only after 180 days from the date of purchase. If the Company should pay these notes prior to these dates, the notes are not convertibleIn addition, the Company issued 121,600 shares of its common stock in connection with the conversion terms 2 convertible notes (which was recorded as debt discount); see note 4(E). Debt holders also received 31,750 shares of the Company’s common stock because their loans were not repaid within 3 months from the date of the loan. In connection with borrowings during the nine months ended May 31, 2013, the Company incurred debt issue costs of $73,573 ($36,480 in connection with cash paid and $37,093 in connection with warrants issued.) The Company amortized $182,106 in connections with these borrowings; the remaining balance of $95,814 will be amortized into fiscal year 2014. In this series of notes (conversion terms 2 - in which $954,000 has been raised), all debt holders of this series of notes will receive either a portion (not to exceed the full amount) of their investment or the full amount of their investment back prior to maturity based on additional funding. The amount received shall be either 8% of the then funded amounts in excess of the $954,000 (if additional funding is less than $3 million) or an amount equal to 100% of their investment plus accrued interest if the addition funding is in excess of $3 million. In addition, in the event the Company defaults on these loans (defined as nonpayment of note within three months after maturity) debt holders at their option, may convert the amount then due (including accrued interest) into common shares of the Company at a 35% discount to the average of the then lowest three days closing prices for the then preceding 20 days. As of the date of this filing, no notes were in default; however should the Company default on these notes, they will at that time be treated as a derivative liability. Convertible debt consists of the following activity and terms: Balance - August 31, 2012 $ Borrowings during the nine months ended May 31, 2013 Repayment of convertible debt Reclassification from derivative to convertible debt Balance – May 31, 2013 $ (C)Notes - Secured Secured notes consist of the following activity and terms: Interest Rate (Range) Maturity Date (not in default) Balance - August 31, 2012 $ 7% - 12.25% September 1, 2013 Payments/Adjustments - Balance – May 31, 2013 $ F-8 Soupman, Inc. and Subsidiaries Notes to Consolidation Financial Statements May 31, 2013 (Unaudited) During the nine ended months ended May 31, 2013 the Company accrued $200,262 in interest on its secured debt and made payments of $122,332 on accrued interest. In May, 2011 the Company entered into a 13-month forbearance agreement with a secured debt holder to avoid default. As part of the agreement, the Company was to reserve 500,000 of its common shares for the benefit of the debt holder. In August 2012, the Company entered into a second 13-month forbearance agreement with the same debt holder (representing $1,604,943 of the Company’s secured debt.) The debt holder received 550,000 shares of the Company’s common stock, having a fair value of $396,000 ($0.72/share) based on the quoted closing trading price of the Company’s stock on the date of the forbearance, which was charged to other expense; the debt holder also received the 500,000 shares (which were previously reserved for the benefit of the debt holder), having a fair value of $425,000 ($0.85/share) based on the closing price of the Company’s stock, which was recorded to debt.Per the second forbearance agreement, proceeds from the debt holder’s sale of the original 500,000 shares will reduce the amount owed the by the Company to the debt holder dollar-for-dollar but not to exceed the total amount of the debt. The Company will review the debt holder’s sales of these shares on a quarterly basis, and may either decrease or increase the Company’s recorded debt based on the dollar amount received from the stock sales, offsetting the aggregate as either a gain on or loss from debt settlement. The remaining $1,200,000 of the secured notes (the 7% note) represents an amount owed to one of the Company’s co-packers and is in default. Secured notes are secured by all the assets of the Company. The total amounts owed to both secured debt holders represent amounts owed by SKI which were guaranteed by the Company. (D)Notes - Unsecured Unsecured notes at May 31, 2013 consist of the following: Amount Information Status $ Represents an advance from a third party. Due on demand $ The Company is in litigation regarding this debt; see Note 8. Due on demand $ 6 month notes Due on demand (E)Debt discount For the nine months ended May 31, 2013, the Company recorded debt discounts totaling $644,565. Debt discount – net consists of $38,013 related to notes that contained embedded conversion options that are required to be bifurcated and reported at fair value (see Note 4 (A)) and, $606,552 related to convertible debt that contained a beneficial conversion feature (see Note 4(B)). May 31, 2013 Total outstanding debt $ Debt discount ( 1,471,662 ) Amortization of debt discount to interest expense Debt– net $ The Company recorded debt discount relating to its derivative liabilities to the extent of gross proceeds raised in its debt financing transactions, and immediately expensed the remaining value of the derivative if it exceeded the gross proceeds of the note.The Company recorded derivative expense of $37,054 for the nine months ended May 31, 2013. F-9 Soupman, Inc. and Subsidiaries Notes to Consolidation Financial Statements May 31, 2013 (Unaudited) Note 5 – Derivative Liabilities The Company identified conversion features embedded within convertible debt and warrants (see Note 4(A)). The fair value of the Company’s derivative liabilities at May 31, 2013 and August 31, 2012 is as follows. May 31, 2013 August 31, 2012 Derivative liabilities– August 31, 2012 $ $ - Fair value at the commitment date for convertible notes Fair value at commitment date for warrants issued Reclassification to additional paid in capital for financial instruments that ceased to be a derivative liability - ) Loss on debt extinguishment Fair value mark-to-market adjustment ( 471,249 ) ) Derivative liabilities– May 31, 2013 $ $ The fair value at the commitment and re-measurement dates for convertible debt and warrants that are treated as derivative liabilities with embedded conversion features were based upon the following management assumptions for the nine months ended May, 31, 2013: Commitment Date Re-measurement
